department of the treasury internal_revenue_service washington d c taa exempt and sgovernment entities division release number release date date date uil code contact person identification_number contact number employer_identification_number form required to be filed tax years all years this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final because you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file instructions and do not send them to this office failure_to_file the returns timely may result in a penalty file the returns in accordance with their we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions instructions in notice action if you agree with our deletions you do not need to take any further f you disagree with our proposed deletions follow the in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is if you have any questions about your sincerely robert choi director exempt_organizations rulings agreements enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter department of the treasury internal_revenue_service washington d c division date date contact person uil code identification_number contact number fax number employer_identification_number m n x dear we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_501 the basis for our conclusion is set forth below facts you were incorporated under the nonprofit laws of the state of m on x according to your articles of incorporation your purpose is to advance the religious beliefs cultural traditions and lifestyles of four n churches the churches by providing loans and other assistance for real_estate purchases and other farm and business related purchases to members of the churches to encourage savings and thrift and continue to be committed to christian principles of operation by providing investment and borrowing opportunities to enhance economic social and spiritual well being of the n brotherhood and to operate exclusively for charitable religious or educational_purposes you are governed by a seven-member board which was selected from the membership of the churches nominees for vacant positions on your board will be selected by your existing board members and elected by your investors you will operate as a nondepository financial_institution which provides loans but will not operate savings accounts or other depository accounts you were formed primarily to offer low interest loans to eligible individuals and organizations and to provide investment opportunities to eligible individuals you will limit eligibility for loans to the members of the churches organizations whose principals are such persons and nonprofit_organizations that draw substantial support from among members of the churches the total membership of the churches is approximately the churches such as the needy _ you state that you do not target a specific group of people within potential borrowers will submit a loan application as well as a loan worksheet the loan application requires among other things a list of the assets and liabilities of the potential borrower and a statement describing what the loan will be used for and how it will be repaid the monthly payment with respect to loans cannot exceed of a borrower's monthly income loans will be limited to will hold title to collateral until the loan is paid in full the interest rate on loans is the wall street journal prime rate minus will be amortized up to years for real_estate up to years for business loans and up to years for operating loans assets through loans loans between individual members of the churches interest rates are adjusted quarterly loans - in addition to servicing the loans you make you will review and service pass- no borrower may borrow more than of the collateral provided you of your loan applications will be reviewed by a three-person credit committee credit decisions will be based on the committee's assessment of a borrower's ability and willingness to repay and any arrangements made for additional accountability you state that although the majority of the loans you make will use standard measures of creditworthiness loans may also be available to individuals who agree to allow a three- man committee to assist them with financial management decisions such loans will be made on a case-by-case basis you state that you do not anticipate making loans to members of your governing board_of our letter dated november you indicate that you will make approximately to loans annually in response to item eligible to apply for loans annually you state members of served churches approximately if your operations are successful within the initially served churches and the served population is broadened to other churches in m this could expand substantially in the future concerning the number of individuals investors are limited to residents of m who are members of the churches eligible individuals meeting the minimum-investment requirement dollar_figure up to a maximum of new investors annually to comply with the requirements for exemption from the security laws of the state of m will be accepted on a first-come first-serve basis no investor may provide more than investments is the wall street journal prime rate minus adjusted quarterly interest payments are made semi-annually of your total assets the interest rate on interest rates are in biblical you state that both your lending and borrowing activities will support your exempt_purpose of advancing your religious beliefs cultural traditions and lifestyles of the churches you represent that central to your religious doctrine is a belief i financial truths including brotherly financial aid responsibility for stability in family finances the collective responsibility for all members of the church for each other's well being and personal stewardship and ii that deacons of your churches are called by god to oversee and where applicable alleviate the financial hardship of their church’s members you state that all of these principles lead to the rejection of laws that permit or facilitate the avoidance of responsibility such as bankruptcy and insolvency laws you represent that many secular investment opportunities such as insured savings plans and annuities provide forms of insurance which conflict with some church members’ perception of what their faith requires of them by providing investment and lending opportunities you indicate that you will allow church members to avoid insurance provided with certain investment opportunities and to avoid the requirements to obtain commercial fire insurance life_insurance etc when borrowing funds you currently have no educational activities you indicate that in the future you plan to lend and sell material which helps people live from contentment rather than defining themselves by their material acquisitions and to recognize god as the true owner of all resources you may also offer classes progressing through a financial management series and a course emphasizing a christian ethic of business and money these activities will constitute an insubstantial part of your overall activities although you were initially funded by contributions from founding board members and received a church offering from each of the churches you do not plan to engage in further fundraising activities your primary method of raising capital will be interest bearing loans from investors your sole source_of_income will be interest charged to borrowers you plan to use the spread between the interest rates paid to investors and those charged to borrowers to pay all necessary future expenses in support of your position that you qualify for exemption you cite rev ruls 1965_2_cb_165 1974_2_cb_161 1975_2_cb_201 1975_2_cb_205 and 1979_2_cb_226 further you cite 81_tc_958 law sec_501 of the code provides in part for exemption from federal_income_tax of organizations organized and operated exclusively for charitable religious or educational_purposes provided no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the income_tax regulations provides that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more purposes specified in such section lf an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 of the regulations provides that to meet the organizational_test an organization must meet three sets of requirements first its articles of organization must a limit its purposes to one or more exempt_purpose and b not expressly permit substantial activities that do not further those exempt purposes second its articles must not expressly permit a substantial lobbying b any participation in the campaign of a candidate for public_office and c objectives and activities that would characterize it as an action_organization third its assets must be irrevocably dedicated to exempt purposes sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 of the code an insubstantial part of its activities is not in furtherance of an exempt_purpose an organization will not be so regarded if more than sec_1_501_c_3_-1 of the regulations provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_1_501_a_-1 of the regulations defines private share holder or individual as a person having a personal and private interest in the in the activities of the organization sec_1_501_c_3_-1 of the regulations provides that an organization is not organized or operated exclusively for exempt purposes unless it serves a public rather than a private interest therefore to meet the requirement of this subsection it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1_501_c_3_-1 of the regulations provides that the term charitable is used in sec_501 of the code in its generally accepted legal sense and includes the relief of the poor and distressed or the of the underprivileged advancement of religion and advancement of education or science revrul_69_175 1969_1_cb_149 held that a nonprofit organization formed by parents of pupils attending a private school that provides school_bus transportation for its members’ children serves a private rather than a public interest and does not qualify for exemption under sec_501 of the code when a group of individuals associate to provide a cooperative service for themselves they are serving a private interest the organization enables the participating parents to fulfill their individual responsibility of transporting their children to school thus the organization serves a private rather than a public interest accordingly it tax under sec_501 is not exempt from federal income describes an organization formed to preserve a lake revrul_70_186 c b as a public recreational facility and to improve the condition of the water in the lake to enhance its recreational features although the organization clearly benefited the public there necessarily was also significant benefit to the private individuals who owned lake front property the revenue_ruling held that the private benefit was incidental to the accomplishment of the organization’s exempt_purpose the benefits to be derived from the organization's activities flowed principally to the public in fact it would be impossible for the organization to accomplish its purposes without providing benefits to the lake front property owners in contrast revrul_75_286 1975_2_cb_210 describes an organization formed by the residents of a city block to preserve and beautify that block paying the city government to plant trees on public property within the block organizing residents to pick up litter and refuse in the public streets and on public sidewalks within the block and encouraging residents to take an active part in beautifying the block by placing shrubbery in public areas within the block membership in the organization is restricted to residents of the block and those owning property or operating businesses there under sec_501 because it operated to serve private interests by enhancing members’ property rights the revenue_ruling concluded that the organization did not qualify for exemption its activities consist of revrul_72_369 1972_2_cb_245 held that an organization formed to provide managerial and consulting services at cost to unrelated exempt_organizations did not qualify for exemption under sec_501 of the code providing managerial and consulting services on a regular basis for a fee is a trade_or_business ordinarily carried on for profit in bethel conservative mennonite church v commissioner 746_f2d_388 cir nonacq aod cc-1986-004 the court held that the church’s medical aid plan funded by contributions and available to all members of the congregation in good standing and their dependents furthered the religious purposes of the organization in mutual aid association of church of the brethren v u s ‘759_f2d_792 cir the court_of_appeals held that an organization providing property and casualty insurance for members of the church of the brethren on the basis of assessed premiums is not primarily engaged in the promotion of the social welfare for exemption under sec_501 of the code the organization argued that its activities advance the religious principles of the church of the brethren and that it carries out only the historical and doctrinal practice of mutual aid a practice fundamental to the concepts of the brethren church the court addressed this contention thus certainly maa was formed and promoted by church members and limits its policy sales to church members but maa does not give succor to souls it sells insurance coverage the court concluded that the presence of a substantial non- exempt_purpose insurance for its members in return for premiums precluded the organization's exempt status in 850_f2d_1510 cir american association’ the american association of christian schools inc a tax-exempt association of churches formed a_trust to provide health hospital disability life accidental death and dismemberment dental and prescription drug insurance to employees of members’ schools and their dependents and beneficiaries citing mutual aid supra the court_of_appeals concluded that the trust was not exempt under sec_501 because it was not operated exclusively for religious purposes it had a substantial private non-exempt purpose of providing insurance protection to participating employees living faith inc v commissioner f 2d cir living faith inc involved an organization established by the seventh-day adventist church to carry out religious purposes in keeping with the doctrines of the seventh-day adventist church including its health ministry through operation of two vegetarian restaurants and health food stores the court_of_appeals sustained the service’s denial of tax exemption under sec_501 of the code because the organization was operated for a substantial non-exempt commercial purpose the court found that the organization's activities were presumptively commercial because the organization was in competition with other restaurants engaged in marketing and generally operated in a manner similar to commercial businesses in 70_tc_352 b s w group’ the tax_court held that an organization did not qualify for exemption under sec_501 of the code because it was primarily engaged in an activity that was characteristic of a trade_or_business and ordinarily carried on by for-profit commercial businesses the tax_court stated we must agree with the commissioner that petitioner's activity constitutes the conduct of a consulting business of the sort which is ordinarily carried on by commercial ventures organized for profit in 326_us_279 66_sct_112 9ol ed c b better business bureau inc ’ the supreme court held that the presence of a single non-exempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes the court found that the trade_association had an underlying commercial motive that distinguished its educational program from that carried out by a university analysis organizational_test c -1 b section the organizational_test an organization’s articles of organization must limit its purposes to one or more exempt purposes regulations provides meet that part the of to in of your articles of incorporation states that you were formed to article sec_4 and b providing investment and borrowing provide investment and borrowing opportunities opportunities to members is not an exempt_purpose described in sec_501 accordingly you do not meet the organizational_test described in sec_1 c - b of the regulations operational_test operation of a trade_or_business sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 of the code an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose your primary purpose is to operate a trade_or_business a lending institution which directly competes with commercial lending institutions your business practices are consistent with those of the industry in general you will be funded by capital from investors your method of determining fees is similar to the method used by commercial lending institutions the interest on your loans will be set at a level sufficient to cover your operating costs borrowers must provide financial information evidencing that they are creditworthy and have the financial means to repay the loans the loans may not exceed of collateral provided the interest rates payment periods and length of the loans are substantially_similar to those of commercial lending institutions your sources of support will be limited to interest from loans and service fees for managing loans directly between members you have no plans to solicit contributions in the future you represent that if successful you plan to expand your operations substantially in bethe conservative mennonite church supra the court held that the church's medical aid plan which was funded by contributions rather than premiums furthered the religious purposes of the organization however as noted above the service has indicated that it will not follow the court’s decision in any event your activities are distinguishable from those of bethel conservative mennonite church since you are funded by income generated by your operation of a trade_or_business rather than by voluntary contributions the eleventh circuit held in american association supra a_trust formed to provide insurance to employees of members’ schools was not exempt under sec_501 because it was not operated exclusively for religious purposes it had a substantial private non-exempt purpose of providing insurance protection to participating employees see also mutual aid association supra in which the tenth circuit upheld the service's denial of sec_501 status to an organization providing the equivalent of property insurance protection available only to members of the church in mutual aid association the organization argued that the provision of mutual aid was fundamental to the concepts of the church like the organizations described in american association and mutual aid association although you were created with religious principles in mind your primary purpose is the operation of a trade_or_business see also living faith inc b s w group and revrul_72_369 all supra precedents you cited in support of your position in support of your position that you qualify for exemption you cite rev ruls and all supra these revenue rulings are not relevant revrul_65_299 supra concerned exemption under sec_501 the organization promoted social welfare by educating and assisting consumers with credit problems you are not seeking exemption under sec_501 even if you were unlike the organization described in the revenue_ruling your primary purpose is not educational the individuals seeking assistance your primary purpose is to make loans to individuals further the revenue_ruling specifically states that no loans were made to revrul_75_282 supra concerned an organization formed to make loans to a conference of churches the basis for that ruling was that the organization operated as an integral part of the conference of churches and making loans to member churches to build church facilities furthered the exempt purposes of the conference of churches you make loans to individuals not churches further rather than being used to build church facilities your loans are for the personal_use of the church members rul supra concerned the provisions of sec_3122 of the federal rev insurance contributions act thus it is not relevant to your situation although rev ruls and refer to religious purposes with respect to supervision and inspection of commercially prepared food and burial services respectively the court cases cited above american association mutual aid association living faith inc and b s w group all supra are more recent and more relevant to your operations in any event you do not operate in in r b the service issued a notice of its nonacquiescence respect to world family corp supra organization described in that court case the organization in world family corp made grants and interest free loans to missionaries unlike that organization you are making interest bearing loans to individuals to build homes or support the businesses they operate a manner similar to the substantial private benefit sec_1_501_c_3_-1 of the regulations provides that an organization is not organized or operated exclusively for exempt purposes unless it serves a public rather than a private interest therefore to meet the requirements of this subsection it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests you were formed to operate a lending institution the investment opportunities with respect to the institution are limited to members of the churches loans will be made solely to church members organizations whose principals are church members and to nonprofit_organizations that draw substantial support from among church members like the organizations described in revrul_69_175 supra and revrul_75_286 supra which benefited specific individuals rather than the public your operation of a lending institution providing investment opportunities and loans to church members serves a private rather than a public interest unlike the organization described in revrul_70_186 supra formed to preserve a lake as a public recreational facility you were formed primarily to benefit to your investors and borrowers substantial non-exempt purpose qualification for exemption under sec_501 of the code requires inter alia that an organization operate exclusively for exempt purposes exclusivity with respect to sec_501 does not mean solely or without exception but rather contemplates that any non-exempt activities be only incidental and less than substantial see sec_1_50-1 -1 c of the regulations this requirement is affirmed in better business bureau inc supra where the court held that the presence of a single non-exempt purpose if substantial in nature will preclude exemption regardless of the number or importance of truly exempt purposes thus if an organization engages in a substantial non-exempt activity it does not meet the operational_test of sec_501 of the code regardless of how substantial its religious or other exempt_activities are we have concluded that you are not operated exclusively to promote religion under sec_501 of the code or to further any other tax-exempt purpose within the meaning of sec_501 and sec_1_501_c_3_-1 of the regulations you were formed primarily for the non-exempt purpose of operating a lending institution a trade_or_business of the type ordinarily carried on for profit substantial private benefit to your investors and borrowers further your activities result in a conclusion because you are neither organized nor operated exclusively for exempt purposes you do not qualify for exemption under sec_501 of the code you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination your protest statement should be accompanied by the following declaration under penalties of perjury declare that have examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all the relevant facts and such facts are true correct and complete you also have a right to request a conference to discuss your protest this request should be made when you file your protest statement an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you if you want representation during the conference procedures you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so representation see publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications for more information about if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to protest as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if we do not hear from you within days we will issue a final adverse if you do not intend to protest this determination you do not need to take any further action determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to this address you may also fax your statement using the fax number shown in the heading of this letter letter to confirm that he or she received your fax if you fax your statement please call the person identified in the heading of this if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely robert choi director exempt_organizations rulings agreements
